DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on October 5, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits. It is noted that the Applicant has listed an extremely large number of documents for consideration in the information disclosure statements submitted in this application. 
As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office. Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2). As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided. 
It is suggested that Applicants eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance. 
Consideration by the Examiner of the information submitted in an IDS means that the Examiner has considered the documents in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search,609.05(b ). Foreign language documents have been considered for relevance in light of information provided by applicant under guidelines in MPEP 609.04(a)(III). 
There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner. 
Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files, MPEP 2004 particularly paragraph No. 13, dealing with lengthy information disclosure statements and 609.05(b). 
With respect to foreign language references with no translation of the document: "If no translation is submitted, the Examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches." See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii).
Election/Restrictions
Claims 4-6 and 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III and Species B2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.
In light of the search made with the Office Action, the species of Species A set forth in the Requirement for Restriction/Election dated June 3, 2022 are no longer considered a search burden and therefore the restriction directed towards Species A has been entirely withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities: polyethylene terephthalate (PET) is listed twice, see L2 and L5 of the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US PGPub 2017/0025646) and further in view of Wang et al. (US PGPub 2021/0202935, see a foreign priority date of December 27, 2019) and Harutyunyan et al. (US PGPub 2019/0088925).
Regarding Claims 1-2, Ota discloses in Fig. 1A an electrochemical cell (100) ([0061]), comprising:
a first electrode material (111, anode material) disposed on a first current collector (150), the first current collector (150) coupled to a first non-conductive film (see a first portion of pouch 140) ([0006], [0061], [0103]-[0106] wherein the pouch 140 is made of a non-conductive film);
a first tab coupled to the first current collector (150) ([0061]);
a second electrode material (121, cathode material) capable of taking up or releasing ions during operation of the electrochemical cell (100) ([0075]), the second electrode material (121) coupled to a second non-conductive film (see a second portion of pouch 140) ([0006], [0061], [0103]-[0106] wherein the pouch 140 is made of a non-conductive film);
a second tab electrically coupled to the second current collector (120) ([0061]); and
a separator (130) disposed between the first electrode material (111) and the second electrode material (121) ([0061]). 
Specifically, Ota discloses wherein the second electrode material (121) is disposed on a second current collector (120), wherein the second current collector is coupled the second non-conductive film (see a second portion of pouch 140) ([0006], [0061]).
Ota further discloses wherein the second electrode material is not particularly limited and may a transition metal oxide, such as LCO or NCM ([0075]).
However, Ota does not disclose wherein the second electrode material is coupled directly to the second non-conductive film, wherein the second electrode material is not coupled to a current collector.
Wang teaches an electrode material for a cathode comprising a core-shell structure, wherein the electrode material comprises a transition metal oxide, such as LCO or NCM ([0005]).
Wang further teaches wherein the electrode material may further comprise an adhesive layer coated on a surface of the core-shell structure so that particles of the electrode material can adhere to each other directly by a pressing process, such as calendaring, thereby forming a current collector-free electrode ([0055]). Accordingly, the problem of coating a uniform film of the electrode material on a current collector using the traditional slurry-mixing process can be solved ([0055]).
It would have been obvious to one of ordinary skill in the art to utilize the electrode material taught by Wang as the first electrode material and first current collector of Ota, thereby forming a current collector-free electrode, in order to form an electrode that solves the problem of coating a uniform film of the electrode material on a current collector using the traditional slurry-mixing process, as the electrode material of Ota is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully form the second electrode material desired by Ota.
Modified Ota discloses wherein reducing the amount of non-electrochemically active material in an electrochemical cell can provide an increase in energy density ([0051] of Ota).
Specifically, modified Ota discloses that when a current collector is coupled to a pouch, the pouch can provide physical support of the current collector and improve handling so that a thinner current collector can be used ([0052] of Ota).
Thus, upon implementation of the current-collector free electrode, it would have been obvious to one of ordinary skill in the art to directly couple the second electrode material to the second non-conductive film as disclosed by modified Ota, in order to provide physical support and improve handling of the current-collector free handling, as disclosed by modified Ota, wherein the skilled artisan would have reasonable expectation that such would successfully form an electrochemical cell having an increased energy density, as desired by modified Ota.
Though, modified Ota remains silent regarding the electrical coupling of the second tab in the current collector-free electrode and consequently does not disclose wherein the second tab is electrically coupled to the second electrode material.
Harutyunyan teaches a self-standing electrode (i.e. an electrode without a current collector) comprising an electrode material (Abstract, [0004]-[0005]).
Specifically, Harutyunyan teaches wherein a tab may be electrically coupled to electrode material in order to successfully transport current from the self-standing electrode ([0004]-[0005]).
It would have been obvious to one of ordinary skill in the art to electronically couple the second electrode tab of modified Ota to the second electrode material of modified Ota, as taught by Harutyunyan, in order to successfully transport current from the second electrode material, thereby forming the electrochemical cell, as desired by modified Ota.
Regarding Claim 3, modified Ota discloses all of the limitations as set forth above. Modified Ota further discloses wherein the first non-conductive film (see a first portion of pouch 140 of Ota) is coupled to the second non-conductive film (see a second portion of pouch 140 of Ota) to create a pouch ([0006], [0061] of Ota).
Regarding Claims 7-8, modified Ota discloses all of the limitations as set forth above. Modified Ota discloses wherein an electrochemical cell without the current collector-free electrode has a specific energy of 200 Wh/kg ([0231] of Ota).
The Examiner notes that the instant specification discloses wherein reducing the size or substantially eliminating one or more of the current collectors from the electrochemical cell can improve the specific energy ([0004], [0012]).
Thus, because the electrochemical cell (100 of Ota) of modified Ota comprises a current collector-free electrode (i.e. eliminates one of the current collectors from the electrochemical cell) ([0055] of Wang, as rendered obvious above), modified Ota discloses wherein the electrochemical cell has a specific energy of greater than 200 Wh/kg, as evidenced by [0004], [0012] of the instant specification, which overlaps with the instantly claimed range of at least about 300 Wh/kg and at least about 600 Wh/kg. 
It would have been obvious to one of ordinary skill in the art to form the electrochemical cell of modified Ota to have a specific energy in the overlapping portion of the range disclosed by modified Ota, wherein the skilled artisan would have reasonable expectation that such would successfully form an electrochemical cell desired by modified Ota.
Regarding Claim 9, modified Ota discloses all of the limitations as set forth above. Modified Ota further discloses wherein the first non-conductive film (see a first portion of pouch 140 of Ota) and the second non-conductive film (see a second portion of pouch 140 of Ota) includes at least one of polyethylene terephthalate (PET), polybutylene terephthalate (PBT), nylon, high-density polyethylene (HDPE), oriented polypropylene (o-PP), polyvinyl chloride (PVC), polyimide (PI), polysulfone (PSU), cast polypropylene (c-PP), polyethylene (PE), ethylene vinylacetate (EVA), PET, Poly-vinyl acetate (PVA), polyamide (PA), acrylic adhesives, ultraviolet (UV)/electron beam (EB)/infrared (IR) curable resin, polyether ether ketone (PEEK), polyethylene naphthalate (PEN), polyethersulfone (PES), Polyimide, (PI), polyphenylene sulfide (PPS), and polyphenyleneoxide (PPO) ([0103]-[0107] of Ota).
Regarding Claim 10, modified Ota discloses all of the limitations as set forth above. Modified Ota further discloses wherein the first electrode material (111 of Ota) and/or the second electrode material (121 of Ota) may be made of a semi-solid, binderless electrode material ([0094] of Ota, wherein the semi-solid electrode material is defined as a suspension of electrochemically-active agents and optional electronically conductive particles and therefore is binderless).
It would have been obvious to one of ordinary skill in the art to utilize a semi-solid, binderless electrode as the first electrode material of modified Ota, as disclosed by modified Ota, wherein the skilled artisan would have reasonable expectation that such would successfully function as the first electrode material desired by modified Ota.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 11, 2022